*855Appeals from an order of the Family Court, Niagara County (John F. Batt, J.), entered January 30, 2003. The order terminated respondents’ parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly terminated the parental rights of respondents on the ground of mental retardation. Respondents’ child was placed in the custody of petitioner shortly after his birth. Neglect petitions were filed against respondents, who both made admissions of neglect. Petitioner thereafter filed these petitions seeking to terminate their parental rights on the ground of mental retardation. Petitioner established by clear and convincing evidence that respondents suffer from “subaverage intellectual functioning which originate[d] during the developmental period and is associated with impairment in adaptive behavior to such an extent that if such child were placed in . . . the custody of [respondents], the child would be in danger of becoming a neglected child” (Social Services Law § 384-b [6] [b]; see § 384-b [3] [g]; Matter of William BB., 293 AD2d 791, 791-792 [2002]; Matter of Michael E., 241 AD2d 635, 636-637 [1997]). Petitioner further established that respondents are “presently and for the foreseeable future unable, by reason of . . . mental retardation, to provide proper and adequate care” for their child (Social Services Law § 384-b [4] [c]; see Matter of Karan Ann B., 293 AD2d 673, 673-674 [2002]; Matter of Mathew Z., 279 AD2d 904, 906 [2001]). Present—Pine, J.P, Wisner, Scudder, Kehoe and Hayes, JJ.